Citation Nr: 0002701	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-23 609	)	DATE
	)
	)               

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to VA dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318.

3.  Eligibility for dependents' educational assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1940 to October 
1945.  He died in January 1997.  The Department of Veterans 
Affairs (VA) Regional Office (RO) denied the benefits sought 
in March 1997, and the appellant, who is the veteran's 
surviving spouse, appealed.  


FINDINGS OF FACT


1.  The veteran died in January 1997.  The death certificate 
indicates that the cause of his death was cardiac arrest 
caused by urosepsis.

2.  At the time of the veteran's death, service connection 
was in effect for scar, right side of neck, scalp, and ear, 
with moderate deformity of right ear and retained metallic 
bodies, evaluated as 30 percent disabling; scar, right 
shoulder, with damage to muscle group I, 30 percent; gunshot 
wound, cervical spine, with retained foreign bodies, 10 
percent; right ear defective hearing, 10 percent; and right 
ear tinnitus, 10 percent.  The veteran's combined 
service-connected rating was 60 percent. 

3.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a nexus between the veteran's military 
service or his service-connected disabilities and his death.

4.  The evidence of record does not show that the veteran was 
in receipt of or entitled to receive compensation at the time 
of death for service-connected disability that was rated 
totally disabling on either a schedular or unemployability 
basis for a period of 10 years immediately preceding death.

5.  The veteran did not die in service, did not have a 
permanent total service-connected disability at the time of 
his death, and did not die as the result of a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 
(2000).

3.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. §§ 3500 and 3501 
(West 1991); 38 C.F.R. § 3.807 (1999); Sabonis v. Brown, 6 
Vet. App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death; dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318; and dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.

In the interest of clarity, the Board will initially discuss 
the cause of death claim, and then it will discuss the 
dependency and indemnity compensation claim under 
38 U.S.C.A. § 1318.  The format for these discussions will 
consist of a factual background followed by pertinent law and 
regulations and then analysis of the issue presented.  
Thereafter, the Chapter 35 dependents' educational assistance 
benefits claim will be discussed.  

Entitlement to service connection for the cause of the 
veteran's death

The appellant asserts that the veteran had a 
service-connected psychiatric disorder which caused or 
contributed to his death. 

Factual background

The veteran was wounded in action in Belgium in January 1945.  
The medical record also establishes that hearing problems and 
tinnitus began during service.  Service medical records do 
not diagnose cardiovascular-renal disease or a psychiatric 
problem, nor does a May 1948 VA examination report.

During a December 1949 VA examination, mild psychoneurosis, 
anxiety state, was diagnosed,.  The examiner indicated this 
the veteran's psychiatric disorder was die to recent surgery.  
Service connection was denied for anxiety state in an October 
1950 rating decision.

A September 1981 private medical record shows that the 
veteran had essential hypertension and arteriosclerotic heart 
disease.  A November 1981 VA examination diagnosed, inter 
alia, cerebral arteriosclerosis, arteriosclerotic heart 
disease, and Parkinson's disease.  Mild chronic anxiety state 
was also diagnosed; the examiner stated that organic brain 
syndrome was also present and "might be expected to create 
problems in the future."

The veteran's December 1996 to January 1997 terminal VA 
hospital report shows that he had nephrotic syndrome with 
proteinuria, and that he also had hyponatremia which was 
thought to be due to his nephrotic syndrome.  Also diagnosed 
were numerous other physical problems, as well as organic 
mental disorder with agitation.  Anxiety state was not 
mentioned.

The veteran's death certificate indicates that he was 78 
years old when died at a VA hospital in January 1997.  The 
death certificate indicates that the cause of his death was 
cardiac arrest caused by urosepsis, and that there were no 
other significant conditions contributing to his death.  No 
autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for scar, right side of neck, scalp, and ear, with 
moderate deformity of right ear and retained metallic bodies, 
evaluated as 30 percent disabling; scar, right shoulder, with 
damage to muscle group I, 30 percent; gunshot wound, cervical 
spine, with retained foreign bodies, 10 percent; right ear 
defective hearing, 10 percent; and right ear tinnitus, 10 
percent.  The veteran's combined service-connected rating was 
60 percent.  


Relevant law and regulations

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.312 (1999).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (1999).  Service connection for 
cardiovascular-renal disease or psychosis may be presumed if 
it is manifested to a degree of 10 percent within one year 
from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. 
§§ 1101(3), 1110, 1112, 1113, 1131, 1137 (West 1991 and 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

A service-connected disability will be considered a 
contributory cause of death when it is shown that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death in order for service 
connection to be warranted on a contributory cause theory.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

Well grounded claims

The threshold question to be answered in this or any other 
case is whether the appellant has presented evidence of a 
well-grounded claim; that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If she 
has not, her appeal must fail.  38 U.S.C.A. § 5107(a); see 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If the Board 
finds that the claim for service connection for the cause of 
the veteran's death is not well-grounded, there is no further 
duty to assist her in the development of her claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

In order for a claim for service connection for the cause of 
the veteran's death to be well-grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) and 
evidence of a nexus between the in-service injury or disease 
and the veteran's death.  See Ramey v. Brown, 9 Vet. App. 40, 
46 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

Analysis

The first prong of the Ramey/Caluza analysis is satisfied by 
medical evidence of the veteran's death.  As will be 
discussed in detail below, with respect to the second (in-
service incurrence) and third (medical nexus evidence) prongs 
of the Ramey/Caluza analysis, there is no competent medical 
evidence of record showing that the veteran's nephrotic 
syndrome and urosepsis had their onset in service or that any 
of his service-connected disabilities in any way caused or 
contributed substantially or materially to his death.  

The appellant has in essence contended that the veteran had a 
service-connected psychiatric disability, and that it caused 
or contributed substantially and materially to his death.  
However, there is no competent medical evidence of record 
which indicates either that a psychiatric disability was 
related to the veteran's service or that any psychiatric 
disability caused or contributed substantially or materially 
to the veteran's death.  The appellant, being a layperson, is 
unable to indicate that one did.  Espiritu, 2 Vet. App. 495; 
Grottveit, 5 Vet. App. 93.  Medical evidence of a nexus 
between the claimed service-connected disability and death is 
required.  There is no such medical nexus evidence of record.  

Medical evidence is required to show a nexus between a fatal 
disease and the veteran's service or between the fatal 
disease and a service-connected disability.  See Caluza, 
Espiritu, and Grottveit, supra.  The medical evidence of 
record indicates that the primary cause of the veteran's 
death was urosepsis.  There is no competent medical evidence 
of record which indicates that urosepsis, nephrotic syndrome, 
or cardiovascular-renal disease had its onset in service or 
was manifested to a degree of 10 percent within a year of 
service discharge.  Competent medical evidence of record 
first shows a diagnosis of essential hypertension and 
arteriosclerotic heart disease in September 1981, decades 
after the veteran left service.

The record does not show that the appellant possesses the 
requisite experience, training or education to qualify as a 
medical expert in order for her statements to be considered 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App 91, 93 (1993).  Thus, the 
appellant's assertion that the veteran had a 
service-connected psychiatric disability which caused or 
contributed substantially and materially to his death is not 
sufficient to well ground the claim.  

In short, no competent medical evidence of record indicates 
that service-connected disabilities had anything to do with 
the veteran's death.  The third Ramey/Caluza prong has not 
been met.  For the reasons and bases expressed above, 
therefore, the appellant's claim of entitlement to VA 
benefits for the cause of the veteran's death is not well 
grounded.  The benefit sought on appeal is accordingly 
denied.

Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether she has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that the appellant has been 
given ample opportunity to present her case, including in 
light of the information given to her by the RO in its March 
1997 rating decision, which it mailed to her in April 1997, 
and in the May 1997 statement of the case and the September 
1999 supplemental statement of the case, and that any error 
by the RO in the adjudication of the instant claim on its 
merits rather than on the issue of whether the claim is well-
grounded could not be prejudicial.  It accorded her claim 
more consideration than it was entitled.  Edenfield v. Brown, 
8 Vet. App. 384 (1995).

Because the appellant's claim for service connection for the 
cause of the veteran's death is not well-grounded, VA is 
under no duty to further assist her in developing facts 
pertinent to it.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a) 
(1998); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 1997); see 
also Gilbert and Grottveit. 

VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has recently held that the obligation 
exists only in the limited circumstances where the appellant 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  The VA is not on notice 
of any other known and existing evidence which would make the 
cause of death claim plausible.  The Board's decision serves 
to inform the appellant of the kind of evidence which would 
be necessary to make her claim well-grounded, specifically, 
medical evidence which establishes a connection between the 
veteran's service and/or his service-connected disabilities 
and his death.

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318

Factual background

At the time of the veteran's death in January 1997, service 
connection was in effect for scar, right side of neck, scalp, 
and ear, with moderate deformity of right ear and retained 
metallic bodies, evaluated as 30 percent disabling; scar, 
right shoulder, with damage to muscle group I, 30 percent; 
gunshot wound, cervical spine, with retained foreign bodies, 
10 percent; right ear defective hearing, 10 percent; and 
right ear tinnitus, 10 percent.  The veteran's combined 
service-connected rating was 60 percent, effective December 
28, 1949.

Pertinent law and regulations

Under 38 U.S.C.A. § 1318, benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected when, in pertinent part, 
the following conditions are met: (1) the veteran's death was 
not caused by his or her own willful misconduct and either 
the veteran was in receipt of or was entitled to receive 
compensation at the time of death for service-connected 
disability that was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 years 
or more immediately preceding death or if totally rated for a 
lesser period, the veteran was so rated continuously for a 
period of not less than five years from the date of the 
veteran's discharge from active duty; or (2) the veteran 
would have been entitled to receive a 100 percent disability 
rating for such time period but for factors such as the 
receipt of military retired pay or clear and unmistakable 
error in a final rating or Board decision.  See also 
38 C.F.R. § 3.22 (1999).

In a line of cases, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that there is a third 
way of obtaining VA dependency and indemnity compensation 
benefits, namely by showing that a veteran "hypothetically" 
would have been entitled to a total disability rating for the 
required period if he or she had applied for compensation 
during his or her lifetime, or based on evidence in the 
veteran's claims folder or VA custody prior to his death.  
See Wingo v. West, 11 Vet. App.307 (1999); Carpenter v. 
Gober, 11 Vet. App.140, 147 (1998); and Marso v. West, U.S. 
Vet. App. No. 97-2178 (December 23, 1999).  

However, Secretary of Veterans Affairs has recently indicated 
that the Court's interpretation of 38 C.F.R. § 3.22(a) as 
permitting a hypothetical entitlement claim did not 
accurately reflect VA's intent, and the VA Secretary has 
further indicated that 38 U.S.C.A. § 1318 does not authorize 
VA to award dependency and indemnity compensation benefits in 
cases where the veteran merely had hypothetical entitlement.  
Pursuant to 65 Fed Reg. 3388 (Jan. 22, 2000), 
38 C.F.R. § 3.22 currently reads as follows:

Sec. 3.22  DIC benefits for survivors of certain veterans 
rated totally disabled at time of death. 

(a) Even though a veteran died of non-service-connected 
causes, VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) The veteran's death was not the 
result of his or her own willful misconduct, and (2) At the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) Rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; or 
(ii) Rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death. 	

(b) For purposes of this section, "entitled to receive" 
means that at the time of death, the veteran had service-
connected disability rated totally disabling by VA but was 
not receiving compensation because: (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the veteran; (3) The 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
(4) The veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA 
was withholding payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C. 5308 but determines that benefits were payable 
under 38 U.S.C. 5309.  

(c) For purposes of this section, "rated by VA as totally 
disabling" includes total disability ratings based on 
unemployability (Sec. 4.16 of this chapter).  

* * * * *

(Authority: 38 U.S.C. 1318)

Analysis

At the time of the veteran's death, he was not, nor had he 
ever been, in receipt of total disability compensation for 
his service-connected disabilities .  Therefore, recovery 
pursuant to 38 U.S.C.A. § 1318 is precluded.  

With respect to the "entitled to receive" clause in 
38 C.F.R. § 3.22(a), the appellant has not specifically 
raised any matters that are delineated in 
38 C.F.R. § 3.22(b), and the Board has been unable to 
identify any such.  In particular, the appellant has not 
raised the issue of clear and unmistakable error in any final 
RO rating decision.  See Marso v. West, No 97-2178 (U.S. Vet. 
App. Dec 23, 1999), slip op. at 4 and cases cited therein.  

The appellant here has asserted that the veteran "should 
have been receiving" 100 percent disability based on the 
anxiety neurosis, which she feels should have been 
service-connected.  This assertion is in the nature of a 
hypothetical entitlement claim.  However, recovery based upon 
a hypothetical entitlement claim is precluded by law.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22; 65 Fed. Reg. 3388 et 
seq.  The Board notes that it is bound by VA law and 
regulations, see 38 U.S.C.A. § 7104(c) (West 1991).

The Board observes in passing that, where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, although 38 C.F.R. § 3.22 was 
revised after the appellant's claim was filed, the law itself 
has not changed.  As the Secretary's interpretive rule makes 
clear, the law was always that hypothetical claims were not 
permitted to establish entitlement to dependency and 
indemnity compensation. 

Accordingly, for the reasons and bases expressed above, the 
Board concludes that the appellant's claim of entitlement to 
dependence and indemnity benefits is precluded as a matter of 
law.  Because the law, and not the facts, is dispositive of 
the issue, the appellant has failed to state a claim upon 
which relief may be granted, and, as a matter of law, the 
claim must be denied. See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Basic Eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A., Chapter 35.

Pertinent law and regulations

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability.  38 C.F.R. § 3.807(a) (1999).

Analysis

Review of the record discloses that the veteran was honorably 
discharged from service in October 1945.  A permanent total 
service-connected disability was not in existence at the date 
of the veteran's death.  Moreover, service connection for the 
cause of the veteran's death has been denied.  Hence, basic 
eligibility for Chapter 35 dependents' educational assistance 
benefits is not met.

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim is denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, 
as none of the conditions cited above for educational 
assistance benefits under Chapter 35 are applicable to the 
facts in this case, the Board must deny the appellant's claim 
for these benefits.  


ORDER

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the claim is denied.

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318 is denied.  


CONTINUED ON NEXT PAGE

Basic eligibility for dependents' educational assistance 
benefits under 38 U.S.C.A. Chapter 35 not being established, 
the appellant's claim for these benefits is denied.




		
	            Barry F. Bohan
			Member, Board of Veterans' Appeals

 

